Opinion issued March 8, 2018




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00074-CR
                              NO. 01-18-00075-CR
                           ———————————
                         CARLOS MACIAS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 176th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1486865 & 1486866


                         MEMORANDUM OPINION
      Appellant, Carlos Macias, was indicted for the first-degree felony offense of

super-aggravated sexual assault of a child under six years of age in the underlying

trial court cause number 1486865, which carried a minimum prison term of twenty-
five years.1 Appellant was separately indicted for the first-degree felony offense of

continuous sexual abuse of a child, involving a different child, in the related trial

court cause number 1486866, which also carried a minimum prison term of twenty-

five years.2 The State agreed to reduce the charges in both cases to the first-degree

felony offenses of aggravated sexual assault of a child under fourteen years of age,

with an agreed punishment recommendation of twenty years’ confinement in each

case.3 Appellant pleaded guilty to the reduced first-degree felony offenses of

aggravated sexual assault of a child under fourteen years of age with the agreed

twenty-year confinement recommendation in each case.

      In accordance with his plea bargains with the State, the trial court found

appellant guilty and assessed his punishment at twenty years’ confinement in each

of the trial court cause numbers 1486865 and 1486855, with the sentences to run

concurrently.4 The trial court certified that these were plea-bargained cases and that

appellant had no right of appeal. See TEX. R. APP. P. 25.2(a)(2). Appellant timely




1
      See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(iii), (e), (f)(1) (West 2011).
2
      See TEX. PENAL CODE ANN. § 21.021(b), (c)(2), (4), (h) (West 2011).
3
      See TEX. PENAL CODE ANN. §§ 22.011(c)(1), 22.021(a)(1)(B)(iii), (b)(1), (e)
      (West 2011).
4
      See TEX. PENAL CODE ANN. § 12.32(a) (West 2011).
                                          2
filed a pro se notice of appeal and the trial court appointed counsel in each case. See

id. 26.2(a)(1). We dismiss these appeals for want of jurisdiction.

       In a plea-bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2017); TEX. R.

APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing that the

defendant has the right of appeal has not been made part of the record. TEX. R. APP.

P. 25.2(d); see Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).

       Here, the trial court’s certifications, included in the clerk’s record in each case,

stated that these were plea-bargained cases and that appellant had no right of appeal,

and the trial court did not give its permission to appeal any matters. See TEX. R.

APP. P. 25.2(a)(2), (d); Dears, 154 S.W.3d at 615. The clerk’s records in each case,

including the plea waivers and plea terms, confirm that appellant pleaded guilty to

the reduced first-degree felony offense of aggravated sexual assault of a child under

fourteen years of age in exchange for the State’s reduction of the original charges

and the twenty-year punishment recommendations.

       Thus, the records support the trial court’s certifications. See Dears, 154
S.W.3d at 615; Shankle v. State, 119 S.W.3d 808, 813 (Tex. Crim. App. 2003)

(noting that agreement to plead guilty in exchange for State’s reduction of charge is

plea bargain under Rule 25.2(a)(2)). Because appellant has no right of appeal, we

                                            3
must dismiss these appeals. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.

App. 2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss

a prohibited appeal without further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss these appeals for want of jurisdiction. See TEX. R.

APP. P. 43.2(f).

                                   PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4